Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Re-stated Quarterly Report on Form 10-Q/A of E-Waste Systems, Inc. for the quarter ended March 31, 2012, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1) the Re-stated Quarterly Report on Form 10-QA/ of E-Waste Systems, Inc. for the quarter ended March 31, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Re-stated Quarterly Report on Form 10-Q/A for the quarter ended March 31, 2012, fairly presents in all material respects, the financial condition and results of operations of E-Waste Systems, Inc. By: /s/ Martin Nielson Name: Martin Nielson Title: Principal Executive Officer Date: March 7, 2013
